FILED
                            NOT FOR PUBLICATION                                JUN 20 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50372

               Plaintiff - Appellee,             D.C. No. 3:12-cr-04965-DMS

 v.
                                                 MEMORANDUM*
WILMER ALEXIS ERAZO
HERNANDEZ, a.k.a. Lacra,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Southern District of California
                     Dana M. Sabraw, District Judge, Presiding

                              Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

      Wilmer Alexis Erazo Hernandez appeals from the district court’s judgment

and challenges the 151-month sentence imposed following his guilty-plea

conviction for conspiracy to distribute cocaine, in violation of 21 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§§ 841(a)(1) and 846. We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

      Hernandez contends that the district court procedurally erred by improperly

combining a downward variance based on the 18 U.S.C. § 3553(a) factors with a

reduction based on then-proposed Amendment 782 to the Sentencing Guidelines.

The district court did not err. Contrary to Hernandez’s contention, the court

correctly calculated the Guidelines range as 188 to 235 months using the

Guidelines Manual in effect at the time of sentencing. See U.S.S.G. § 1B1.11(a);

United States v. Ruiz-Apolonio, 657 F.3d 907, 916 n.7 (9th Cir. 2011). Moreover,

the district court considered the proposed amendment and made clear its intent to

vary downward from the applicable range by a total of two levels because it

considered a 151-month sentence to be sufficient, but not greater than necessary, to

account for the section 3553(a) factors, including the proposed amended range.

We review the extent of this variance only for reasonableness. See United States v.

Mohamed, 459 F.3d 979, 987 (9th Cir. 2006). The 151-month, below-Guidelines

sentence is substantively reasonable in light of the totality of the circumstances and

the section 3553(a) factors, including the nature and circumstances of the offense.

See Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.


                                           2                                    14-50372